Century Capital Management, LLC Code of Ethics Amended as of July 1, 2009 Overview and Scope This is the Code of Ethics (the “Code”) of Century Capital Management, LLC (“CCM”). The Code applies to all members and employees of CCM and other persons who are subject to the supervision and control of CCM (“CCM Personnel”). It sets forth a standard of business conduct which reflects CCM’s fiduciary obligations and requires CCM Personnel to comply with all applicable federal securities laws. The Code is administered by CCM’s Chief Compliance Officer.
